ITEMID: 001-60856
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: CHAMBER
DATE: 2003
DOCNAME: CASE OF ZIACIK v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Preliminary objection dismissed (non-exhaustion of domestic remedies);Violation of Art. 6-1;Not necessary to examine Art. 13;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses partial award
JUDGES: Nicolas Bratza
TEXT: 8. On 20 December 1996 the applicant was accused of an offence of attempting to sell explosives.
9. On 28 January 1997 he was arrested in the context of the criminal proceedings. On 30 January 1997 a judge ordered his release.
10. On 3 February 1997 the Minister of the Interior dismissed the applicant from the police. The decision referred to the conclusions reached by the Police Corps Inspection Office according to which the applicant had offered to sell explosives, and that on 8 June 1996 he had driven a car in which the police later found explosives.
11. On 26 March 1997 an expert opinion on the applicant’s mental health was submitted to the Žilina Regional Office of Investigation in the context of the criminal proceedings.
12. On 28 May 1997 the Žilina Regional Prosecutor indicted the applicant, charging him with two offences of involvement in the unauthorised transport of explosives before the Žilina Regional Court.
13. On 11 June 1997 the case was assigned to a different judge as the judge to whom the case had originally fallen to be examined was an acquaintance of the applicant.
14. On 25 November 1997 the Regional Court judge requested the Prievidza District Court to submit decisions concerning one of the accused.
15. On 16 April 1999 the Regional Court returned the case to the public prosecutor for further investigation. The prosecutor appealed on 27 April 1999. On 11 May 1999 the case was submitted to the Supreme Court. On 18 August 1999 the latter quashed the Regional Court’s decision of 16 April 1999 and ordered the first instance court to proceed with the case. The case file was returned to the Regional Court on 11 October 1999.
16. A hearing scheduled for 12 January 2000 had to be adjourned as one of the accused persons’ lawyers was absent.
17. Hearings were held on 17 February 2000, on 10 March 2000, on 16 June 2000 and on 27 July 2000. The case was adjourned as it was necessary to hear further witnesses.
18. On 13 September 2000 and on 26 October 2000 the case had to be adjourned as witnesses failed to appear.
19. On 29 November 2000 the Regional Court heard three witnesses. The case was adjourned as the court considered it necessary to hear another witness in respect of whom an arrest warrant had been issued. On 1 and 22 December 2000 and on 3 April 2001 the Regional Court asked the police to establish the whereabouts of the witness.
20. On 14 February 2001 the president of the Žilina Regional Court informed the applicant that the case had not been proceeded with in January 2001 as the presiding judge was ill.
21. On 10 May 2001 the Žilina Regional Court acquitted the applicant. On 17 August 2001 the public prosecutor appealed. One of the applicant’s co-accused also filed an appeal. The case file was transmitted to the Supreme Court on 27 August 2001. On 15 November 2001 one of the accused submitted observations on the public prosecutor’s appeal.
22. A hearing before the Supreme Court scheduled for 12 December 2001 was cancelled.
23. On 30 January 2002 the Supreme Court dismissed the appeals. The decision became final on the same day.
24. Article 48 (2) of the Constitution provides, inter alia, that every person has the right to have his or her case tried without unjustified delay.
25. As from 1 January 2002, the Constitution has been amended in that, inter alia, individuals and legal persons can complain about a violation of their fundamental rights and freedoms pursuant to Article 127 the relevant part of which reads as follows:
“1. The Constitutional Court shall decide on complaints lodged by natural or legal persons alleging a violation of their fundamental rights or freedoms or of human rights and fundamental freedoms enshrined in international treaties ratified by the Slovak Republic ... unless the protection of such rights and freedoms falls within the jurisdiction of a different court.
2. When the Constitutional Court finds that a complaint is justified, it shall deliver a decision stating that a person’s rights or freedoms set out in paragraph 1 were violated as a result of a final decision, by a particular measure or by means of other interference. It shall quash such a decision, measure or other interference. When the violation found is the result of the failure to act, the Constitutional Court may order that [the authority] which violated such rights or freedoms should take the necessary action. At the same time the Constitutional Court may return the case to the authority concerned for further proceedings, order that such an authority abstain from violating fundamental rights and freedoms ... or, where appropriate, order that those who violated the rights or freedoms set out in paragraph 1 restore the situation existing prior to the violation.
3. In its decision on a complaint the Constitutional Court may grant adequate financial satisfaction to the person whose rights under paragraph 1 were violated.” ...
26. The text of the above amendment was adopted on 23 February 2001 and published in the Collection of Laws on 17 March 2001.
27. The implementation of the above constitutional provisions is set out in more detail in Sections 49-56 of Act no. 38/1993 (the Constitutional Court Act), as amended with effect from 20 March 2002.
28. After that date the Constitutional Court delivered a number of decisions in which it found a violation of Article 48 (2) of the Constitution, ordered the general court concerned to avoid any further delays in the proceedings and awarded the successful complainants financial compensation in respect of delays which had already occurred. The Constitutional Court has held that it can examine complaints about delays in proceedings only when the proceedings complained of were pending at the moment when the constitutional complaint was filed.
29. Section 18 (1) of Act No. 58/1969 on the liability of the State for damage caused by a State organ’s decision or by its erroneous official action (Zákon o zodpovednosti za škodu spôsobenú rozhodnutím orgánu štátu alebo jeho nesprávnym úradným postupom – “the State Liability Act”) renders the State liable for damage caused in the context of carrying out functions vested in public authorities which results from erroneous official actions of persons entrusted with the exercise of these functions. A claim for compensation under this provision can only be granted when the plaintiff shows that he or she suffered damage as a result of an erroneous action of a public authority, quantifies its amount, and shows that there is a causal link between the damage and the erroneous action in question.
30. Under the domestic courts’ practice, the State Liability Act of 1969 does not allow for compensation for non-pecuniary damage unless it is related to deterioration of a person’s health. In such cases the amount of compensation is governed by Regulation No. 32/1965.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
